
	
		III
		111th CONGRESS
		2d Session
		S. RES. 687
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2010
			Ms. Cantwell (for
			 herself and Mrs. Murray) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life and career of Dave
		  Niehaus.
	
	
		Whereas Dave Niehaus was the voice of the Seattle Mariners
			 and led the play-by-play announcing for the Seattle Mariners from 1977, the
			 inaugural season of the franchise, until his passing in 2010 at the age of
			 75;
		Whereas Dave Niehaus leaves behind a loving wife, Marilyn,
			 3 children, Andy, Matt, and Greta, and 6 grandchildren;
		Whereas Dave Niehaus is largely considered one of the
			 preeminent broadcasters in baseball history;
		Whereas in 2008, Dave Niehaus was awarded the Ford C.
			 Frick Award, the highest honor for baseball broadcasters, by the National
			 Baseball Hall of Fame;
		Whereas Dave Niehaus influenced multiple generations of
			 baseball fans in the Pacific Northwest;
		Whereas Dave Niehaus called nearly every Seattle Mariners
			 game in the history of the franchise, calling 5,284 of the 5,385 Seattle
			 Mariners games played during his illustrious career;
		Whereas Dave Niehaus broadcast the amazing moments of
			 players such as Ken Griffey, Jr., Edgar Martinez, Dan Wilson, Randy Johnson,
			 Alvin Davis, Jay Buhner, Ichiro Suzuki, and Felix Hernandez;
		Whereas Dave Niehaus provided the play-by-play for a game
			 between the Seattle Mariners and the New York Yankees in September 1995, the
			 first Major League Baseball game to ever be broadcast over the Internet;
		Whereas Dave Niehaus threw out the ceremonial first pitch
			 at Safeco Field on July 15, 1999;
		Whereas Dave Niehaus voiced such notable catchphrases as
			 My, Oh, My, Fly Away, and Get out the rye
			 bread and mustard, Grandma, it is grand salami time!;
		Whereas Dave Niehaus was given an award by the Washington
			 State Society for the Blind for the compelling ways he used words to illustrate
			 Seattle Mariners games;
		Whereas in 2000, Dave Niehaus was the second person to be
			 inducted into the Seattle Mariners Hall of Fame;
		Whereas Dave Niehaus began his career with the Armed
			 Forces Network and continued working in broadcasting for nearly half a
			 century;
		Whereas Dave Niehaus was the voice of the Seattle Mariners
			 during the first 14 losing seasons of the franchise as well as the historic
			 2001 season in which the Seattle Mariners tied the Major League Baseball record
			 with 116 wins;
		Whereas baseball commissioner Bud Selig recently stated
			 that Dave Niehaus was one of the great broadcast voices of our
			 generation, a true gentleman, and a credit to baseball;
		Whereas Dave Niehaus, at the time of his passing, was the
			 only Seattle Mariners staff member remaining from the original staff of
			 1977;
		Whereas the soothing voice of Dave Niehaus reassured fans
			 during the earthquake that shook the King Dome and caused tiles to fall from
			 the ceiling of the King Dome in May 1996; and
		Whereas Safeco Field, which might not have been possible
			 without Dave Niehaus, was open on Saturday, November 13, 2010, so that fans
			 could come and pay their respects to Dave Niehaus: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the long
			 and industrious career of Dave Niehaus as the voice of the Seattle
			 Mariners;
			(2)recognizes the
			 achievements of Dave Niehaus as a preeminent baseball broadcaster and as a fan
			 and booster of baseball in Seattle, Washington; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution for
			 appropriate display to Marilyn Niehaus and to the Seattle Mariners
			 organization.
			
